Citation Nr: 0835317	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1965 and from January 1968 to March 1970.  He died in March 
2005.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claim.

In May 2007, the appellant was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in March 2005; the death certificate 
lists the immediate cause of his death as hepatocellular 
carcinoma with an approximate interval between onset and 
death of less than one year.  

2.  By not conducting routine surveillance, VA failed to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider.





CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim for DIC pursuant to 38 
U.S.C.A. § 1151 (West 2002).  She makes several specific 
contentions related to her belief that the veteran's death 
was caused by VA's improper treatment and diagnosis of his 
condition.  In pertinent part, the appellant asserts that VA 
(1) failed to timely diagnose his disease in 2001; (2) did 
not fully read the veteran's records and treat post-surgery 
"nuisance problems" correctly; and (3) accelerated the 
spread of his cancer by continuing to prescribe Prednisone.  
See e.g., March 2006 statement in support of claim.  

For claims filed after October 1, 1997, such as this one, DIC 
shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2007).  



Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

A review of the veteran's VA medical records reveals that he 
was seen in March 2001 requesting detoxification treatment in 
the context of worsening physical symptoms likely secondary 
to liver involvement.  At that time, the veteran reported 
abdominal pain, which a medical consult noted was most likely 
secondary to mild liver inflammation secondary to alcohol and 
viral hepatitis.  It was also noted that the veteran had a 
history of prophyria cutanea tarda, which causes liver 
disease especially in the context of alcohol use.  An April 
2001 complete echogram of the abdomen revealed an enlarged 
right lobe of the liver with a very markedly echogenic 
pattern, suggesting fatty infiltration.  An indeterminate 
nodule in the left lobe was also noted, which was 
hypoechogenic in relation to the liver itself.  An 



October 2001 abdominal CT revealed that the liver appeared 
slightly enlarged with minimal fatty change.  There was no 
evidence of a definite mass in the liver.  An impression of 
minimal fatty change in hepatomegaly, otherwise normal exam, 
was made.  

In October 2001, the veteran was seen with diffuse myalgias 
and was started on Prednisone.  In December 2001, it was 
noted that the veteran's history was suggestive of 
polymyalgia rheumatica (PMR) but that an erythrocyte 
sedimentation rate of 18 would appear inconsistent with a 
diagnosis.  A March 2002 notation indicates possible PRM 
although the veteran was young and ESR was never very 
elevated.  The examiner also noted that she remained 
concerned about the possibility of an underlying malignancy.  

Imaging of the veteran's liver and spleen was performed in 
March 2004.  The liver showed inhomogeneous uptake, and a 
central region of decreased uptake projected near the 
junction of the right and left lobes was noted, which could 
represent a mass.  A follow-up CT with triple phase liver was 
suggested.  An April 2004 CT of the abdomen following the 
three phase liver protocol revealed a very subtle focal area 
of slightly low attenuation and mild bulging on the anterior 
aspect of the left lobe of the liver.  The impression was 
large, markedly vascular, highly attenuating mass lesion 
occupying the left lobe and the anterior aspect of the right 
lobe of the liver, which showed emptying on the venous and 
delayed phase of the study, suspicious for either 
hepatocellular carcinoma versus focal hyperplasia versus 
adenoma.  The veteran was thereafter diagnosed with 
hepatocellular carcinoma.  

In June 2004, a contrast enhanced CT scan of the abdomen was 
performed post embolization and compared to the April 2004 
scan.  The hepatocellular carcinoma of the liver's left lobe 
was shown to be slightly smaller than in April.  A CT of the 
abdomen and pelvis showed no evidence of hydronephrosis but 
multiple calculi within the pelvis, most likely representing 
phleboliths, were noted.  The tumor was approximately the 
same size as the previous study.  The veteran thereafter 
underwent a left hepatectomy and cholecystectomy on June 28, 
2004.  He was discharged on July 4, 2004.  

The veteran was admitted to the VA on July 11, 2004 with 
complaint of watery diarrhea for 24 hours.  He was treated 
for dehydration secondary to diarrhea and discharged the 
following day.  In August 2004, an ultrasound of the kidneys 
and bladder showed a vascular tumor along the left posterior 
bladder wall.  A CT scan of the abdomen and pelvis showed 
extensive bony metastases such that the veteran was in danger 
of cord compression at the T8 level and of pathologic 
fracture in the intertrochanteric region of the left hip with 
significant destruction of the right side of the sacrum.  
Following a visit to radiology, the veteran was then seen in 
the VA emergency room with excruciating pelvic pain.  A 
hematology/oncology consult assessed him with likely 
metastatic hepatocellular carcinoma with impending cord 
compression by CT and exam as well as pathologic lesion of 
the left hip.  The veteran was admitted to the VA between 
August 26 and 27, 2004 and was treated for spinal cord 
compression.  He underwent emergent radiation therapy to the 
thoracic spine at Roger Williams Medical Center in September 
2004.  During treatment the veteran had increasing sacral and 
right hip pain such that palliative radiation was given to 
these areas as well.  

The veteran died in March 2005.  The death certificate lists 
the immediate cause of his death as hepatocellular carcinoma 
with an approximate interval between onset and death of less 
than one year.

The RO sought a medical opinion regarding the widow's claim 
that the veteran's death was related to the fact that he was 
not diagnosed and treated properly by VA.  The examiner was 
asked to review all of the medical records and state whether 
or not the veteran's death was the result of VA treatment due 
to carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the 



part of VA in furnishing hospital care, medical or surgical 
treatment, or examination; or due to an event not reasonably 
foreseeable.  

Dr. K. Promrat, Chief of Gastroenterology at the Providence 
VA Medical Center (VAMC), provided a response in June 2006, 
indicating that the veteran's death was not related to the 
fact that he was not diagnosed and treated properly by the 
Providence VAMC as he appeared to receive appropriate medical 
care for his hepatocellular carcinoma.  Medical investigation 
was expedited in a timely fashion; the diagnosis was made 
without delay; and the management of the hepatocellular 
carcinoma and subsequent metastasis appeared appropriate and 
within acceptable standard medical care.  

As Dr. Promrat's opinion did not address appellant's specific 
assertions, the Board sought an additional medical opinion to 
answer whether (1) there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in not diagnosing the veteran with 
hepatocellular carcinoma prior to 2004; (2) there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran's post-surgery problems; and whether (3) 
VA accelerated the spread of the veteran's hepatocellular 
cancer by continuing to prescribe Prednisone.  

The requested opinion was provided by Dr. P. Mukhopadhyay, 
Chief of the Hematology/Oncology Section at the Central Texas 
Veterans Health Care System, in May 2008.  In answer to the 
first question, Dr. Mukhopadhyay indicated that the veteran 
had a history of Hepatitis C and possible alcoholic liver 
disease such that he was a high risk for hepatocellular 
carcinoma (HCC).  After the ultrasound of the liver conducted 
in April 2001 and the CT scan of the abdomen conducted in 
October 2001, he did not have any further surveillance for 
HCC.  It was Dr. Mukhopadhyay's opinion that he should have 
been monitored with measurement of serum alpha fetoprotein 
(AFP) and ultrasound of the liver every six to 12 months.  



Dr. Mukhopadhyay indicated that it was probable that if the 
veteran had been monitored more closely, then the diagnosis 
of HCC could have been made at an earlier stage and the 
outcome and prognosis would have been better.  

In answer to the second question, Dr. Mukhopadhyay reported 
that the veteran's care and management after surgery in June 
2004 was standard and appropriate and, in his opinion, was of 
high quality.  Dr. Mukhopadhyay indicated that he did not 
come across any evidence of carelessness, negligence, lack of 
skill, or error in judgment.  Unfortunately, the veteran's 
clinical course was downhill from his progressive and 
widespread metastatic disease, but all the issues regarding 
his care were very adequately, as well as very timely, 
addressed.  In answer to the third question, Dr. Mukhopadhyay 
indicated that to the best of his knowledge, Prednisone is 
not known to accelerate the spread of HCC.  To the contrary, 
high dose of steroid is used in many malignancies with 
positive outcome and palliation of some systemic symptoms 
from the cancer.  In conclusion, Dr. Mukhopadhyay indicated 
that the veteran's overall care was standard and appropriate, 
except, in his opinion, that he should have been monitored 
more closely for HCC because he was a high risk for the 
disease due to his underlying chronic Hepatitis C and 
possible alcoholic liver disease.  

An addendum opinion was sought by the Board to determine 
whether the failure to monitor the veteran, in the manner 
described by Dr. Mukhopadhyay in his May 2008 opinion, was 
careless, negligent, exhibiting a lack of proper skill or 
judgment, or otherwise an instance of fault on the part of VA 
in precluding an early diagnosis of and/or proper treatment 
for the veteran's fatal hepatocellular carcinoma.  

A response was provided in July 2008, in which Dr. 
Mukhopadhyay provided lengthy information regarding HCC, the 
various hepatitis viruses, and cirrhosis.  In pertinent part, 
Dr. Mukhopadhyay reported that since cirrhosis of the liver 
had not been established in the veteran, not conducting 
proper surveillance did not indicate 



carelessness, negligence, or lack of proper skill or 
judgment.  Because the veteran also had alcoholic liver 
disease and probable advanced liver damage, however, Dr. 
Mukhopadhyay felt it would have been reasonable to monitor 
the veteran for HCC.  

Based on the opinions provided by Dr. Mukhopadhyay in May 
2008 and July 2008, and resolving all reasonable doubt in the 
appellant's favor, the Board finds that VA failed to exercise 
the degree of care that would be expected of a reasonable 
healthcare provider such that entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 is warranted.  38 C.F.R. § 
3.361(d)(1).  

As for causation, Dr. Mukhopadhyay stated that it was 
probable that if the veteran had been monitored more closely, 
then the diagnosis of HCC could have been made at an earlier 
stage and the outcome and prognosis would have been better.  
See 38 C.F.R. § 3.361(c)(2).  Dr. Mukhopadhyay also indicated 
that the veteran's overall care was standard and appropriate, 
except, in his opinion, that he should have been monitored 
more closely for HCC because he was a high risk for the 
disease due to his underlying chronic Hepatitis C and 
possible alcoholic liver disease.  Dr. Mukhopadhyay stated 
that not conducting routine surveillance did not indicate 
carelessness, negligence, or lack of proper skill or 
judgment.  However, he also stated that because the veteran 
had Hepatitis C and alcoholic liver disease and probable 
advanced liver damage, it would have been reasonable to 
monitor the veteran for HCC.  This statement indicates that 
VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider.  See 38 C.F.R. 
§ 3.361(d)(1).  Therefore, resolving all reasonable doubt in 
the appellant's favor, her claim is granted.    
       
As the evidence of record is sufficient to establish the 
appellant's entitlement to the complete benefit sought on 
appeal, there is no need to discuss compliance with VA 



duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


